


EXHIBIT  10.10


PLEDGE AGREEMENT AND ASSIGNMENT




PLEDGE AGREEMENT (as amended, restated, supplemented or modified, from time to
time, the “Agreement”) dated as of August 7, 2007 by and between and among each
of the persons and entities identified on the signature page hereto under the
heading “Pledgors” (each and collectively, “Pledgor” or the “Pledgors”) and
MANUFACTURERS AND TRADERS TRUST COMPANY, having an office at One M&T Plaza,
Buffalo, New York 14240  Attention: Office of General Counsel (the “Pledgee”).


RECITALS


A.           Pursuant to a Revolving Line of Credit Note and Credit Agreement in
the amount of $6,000,000.00 issued by Emerging Vision, Inc., a New York State
corporation (the “Borrower”) in favor of Pledgee (as hereinafter amended,
restated, supplemented, extended or otherwise modified, collectively, the
“Note”), dated as of the date hereof, the Borrower will receive loans and other
financial accommodations from the Pledgee and will incur Obligations (as defined
in the Note and Guaranty).


B.           Pursuant to a Continuing Guaranty of all Obligations of the
Borrower to Pledgee executed and delivered by Pledgor, a subsidiary of Borrower,
dated as of the date hereof, issued by the Pledgor in favor of the Pledgee (as
hereinafter amended, restated, supplemented, extended or otherwise modified, the
“Guaranty”), Pledgor has guaranteed the payment by the Borrower of all its
Obligations (the obligations of such Pledgor under such Guaranty are hereinafter
referred to, collectively, as the “Guaranty Obligations”).


C.           Pledgor is the beneficial owner of that percentage of the issued
and outstanding capital stock of 1725758 Ontario Inc., d/b/a The Optical Group,
a corporation governed under the laws of the Province of Ontario (the “Pledged
Company”) as indicated on Schedule A attached hereto.


D.           In order to induce the Pledgee to extend credit to the Borrower on
and after the date hereof pursuant to the Note, Pledgor wishes to grant to the
Pledgee security and assurance in order to secure the payment and performance of
all its/his, as the case may be, Guaranty Obligations, and to that effect to
pledge and assign to the Pledgee, all of the issued and outstanding capital
stock of the Pledged Company (the “Pledged Shares” or the “Pledged Interests”)
that is owned by such Pledgor, including, without limitation, the Pledged
Interests listed opposite the name of such Pledgor as more particularly
described on Schedule A and, with respect to the Pledged Shares, as represented
by the stock certificates referenced thereon.


Accordingly, the parties hereto agree as follows:


1.           Security Interest.  As security for the Guaranty Obligations,
including any and all renewals or extensions thereof, (each, if more than one)
Pledgor hereby delivers, pledges and assigns to the Pledgee and creates in the
Pledgee a first security interest in all of such Pledgor’s right, title and
interest in and to all of the Pledged Interests, together with all rights and
privileges of such Pledgor with respect thereto, all proceeds, income and
profits thereof and all property received with respect to the Pledged Interests
in addition thereto, in exchange thereof or in substitution therefor
(collectively, the “Collateral”).  Each, if more than one, Pledgor has delivered
to the Pledgee, with respect to the Pledged Shares existing on the date hereof,
certificates evidencing such Pledged Shares, together with undated stock
power(s) duly executed in blank by such Pledgor.




2.           Dividends, Options, or Other Adjustments.  The Pledgee shall
receive, as Collateral, any and all additional shares of stock or other property
of any kind distributable on or by reason of the Collateral pledged hereunder,
whether in the form of or by way of dividends, warrants, partial liquidation,
conversion, prepayments or redemptions (in whole or in part), liquidation, or
otherwise with the exceptions of cash dividends or other cash distributions to
the extent permitted under Section 7(a) hereof.  If any additional shares of
capital stock, instruments, or other property against which a security interest
can only be perfected by possession by the Pledgee, which are distributable on
or by reason of the Collateral pledged hereunder, shall come into the possession
or control of a Pledgor, such Pledgor shall, hold or control in trust and
forthwith transfer and deliver the same to the Pledgee subject to the provisions
hereof.


3.           Delivery of Share Certificates; Stock Powers; Documents.  Pledgor
agrees to deliver all share certificates, undated stock powers duly executed in
blank, documents, agreements, financing statements, amendments thereto,
assignments or other writings as the Pledgee may request to carry out the terms
of this Agreement or to protect or enforce the lien and security interest in the
Collateral hereunder granted hereby to the Pledgee and further agrees to do and
cause to be done, upon the Pledgee’s request, all things reasonably determined
by the Pledgee to be necessary to perfect and keep in full force the lien in the
Collateral hereunder granted hereby in favor of the Pledgee, including, but not
limited to, the prompt payment of all documented out-of-pocket fees and expenses
incurred in connection with any filings made to perfect or continue the lien and
security interest in the Collateral hereunder granted hereby in favor of the
Pledgee.  Pledgor agrees to make appropriate entries upon its books and records
(including without limitation its stock record and transfer books) disclosing
the lien against the Collateral hereunder granted hereby to the Pledgee
hereunder.  Pledgor further agrees to promptly deliver to the Pledgee, or cause
the corporation or other entity issuing the Collateral to deliver directly to
the Pledgee, share certificates or other documents representing Collateral
acquired or received after the date of this Agreement with an undated stock
power duly executed by such Pledgor in blank.  If at any time the Pledgee
notifies any Pledgor that additional stock powers endorsed in blank with respect
to the Collateral are required, such Pledgor shall promptly execute in blank and
deliver such stock powers as the Pledgee may request.


4.           Power of Attorney.  The Pledgor hereby constitutes and irrevocably
appoints the Pledgee, with full power of substitution and revocation by the
Pledgee, as Pledgor’s true and lawful attorney-in-fact, to the full extent
permitted by law, at any time or times when an Event of Default has occurred and
is continuing to affix to certificates and documents representing the Collateral
the stock power delivered with respect thereto, to transfer or cause the
transfer of the Collateral, or any part thereof on the books of the corporation
or other entity issuing the same, to the name of the Pledgee or the Pledgee’s
nominee and thereafter to exercise as to such Collateral all the rights, powers
and remedies of an owner.  The power of attorney granted pursuant to this
Agreement and all authority hereby conferred are granted and conferred solely to
protect the Pledgee ’s interest in the Collateral and shall not impose any duty
upon the Pledgee to exercise any power.  Subject to Section 11 hereof, this
power of attorney shall be irrevocable as one coupled with an interest.


5.           Inducing Representations of the Pledgor(s).  Each, if more than
one, Pledgor makes the following representations and warranties to the Pledgee;
each and all of which shall survive the execution and delivery of this
Agreement:


                      (a)           The information concerning the Pledged
Company and such Pledgor’s beneficial ownership of the Pledged Interests thereof
that is contained in Schedule A is correct in all respects.






(b)           Such Pledgor is the sole legal and beneficial owner of, and has
good and indefeasible title to, the Pledged Interests pledged by such Pledgor,
free and clear of all pledges, liens, security interests and other encumbrances
and restrictions on the transfer and assignment thereof, other than the security
interest created by this Agreement and has the unqualified right and authority
to execute this Agreement and to pledge the Collateral to the Pledgee as
provided for herein.


                      (c)           There are no outstanding options, warrants
or other agreements to which the Pledged Company or such Pledgor is a party with
respect to the Pledged Interests pledged by such Pledgor.


                      (d)           The Pledged Shares pledged by such Pledgor
have been validly issued and are fully paid and non-assessable; the holder or
holders of the Pledged Interests are not and will not be subject to any personal
liability as such holder under any applicable law; and are not subject to any
charter, by-law, statutory, contractual or other restrictions governing their
issuance, transfer, ownership or control.


           (e)           Any consent, approval or authorization of or
designation or filing with any authority on the part of such Pledgor which is
required in connection with the pledge and security interest granted under this
Agreement has been obtained or effected.


                      (f)           The execution and delivery of this Agreement
by such Pledgor, and the performance by such Pledgor of its obligations
hereunder, will not result in a violation of any mortgage, indenture, contract,
instrument, judgment, decree, order, statute, rule or regulation to which such
Pledgor is subject.


                      (g)           Such Pledgor has delivered to the Pledgee
all instruments and stock certificates, if any, representing the Pledged Shares,
duly endorsed in blank or accompanied by an assignment or assignments sufficient
to transfer title thereto.


6.           Obligations of the Pledgor.  Each Pledgor hereby covenants and
agrees with the Pledgee as follows:


                      (a)           Such Pledgor will not sell, transfer or
convey any interest in, or suffer or permit any lien or encumbrance to be
created upon or with respect to, any of the Collateral (other than as created
under this Agreement) during the term of the pledge established hereby.


                      (b)           Such Pledgor will, at its own expense, at
any time and from time to time at the Pledgee’s request, do, make, procure,
execute and deliver all acts, things, writings, assurances and other documents
as may be required by the Pledgee to further enhance, preserve, establish,
demonstrate or enforce the Pledgee’s rights, interests and remedies created by,
provided in, or emanating from, this Agreement.


7.           Rights of the Pledgor(s).  So long as no Event of Default has
occurred and is continuing, and so long as the Pledgee has not transferred the
Collateral to its own name under Section 8 hereof:


           (a)           Pledgor shall be entitled to receive and retain any
cash dividends and other cash distributions paid on its respective Collateral,
in each case, solely to the extent permitted pursuant to the Note.








                      (b)           Pledgor shall be entitled to vote or consent
or grant waivers or ratifications with respect to its respective Collateral in
any manner not inconsistent with this Agreement, the Note or any other Loan
Document.   Pledgor hereby grants to the Pledgee an irrevocable proxy,  which
proxy shall be effective immediately upon the occurrence of and during the
continuance of an Event of Default or registration of the Collateral in the name
of the Pledgee pursuant to Section 8 hereof, to vote the Collateral.  Upon
request of the Pledgee, Pledgor agrees to deliver to the Pledgee such further
evidence of such irrevocable proxy or such further irrevocable proxy to vote the
Collateral during the continuance of an Event of Default as the Pledgee may
request.


8.           Rights of the Pledgee.  At any time when an Event of Default has
occurred and is continuing, the Pledgee may in its sole discretion:


                      (a)           Cause the Collateral to be transferred to
its name or to the name of its nominee or nominees and thereafter exercise as to
such Collateral all of the rights, powers and remedies of an owner.


           (b)           Collect by legal proceedings or otherwise all
dividends, interest, principal payments, capital distributions and other sums
now or hereafter payable on account of said Collateral, and hold the same as
part of the Collateral, or apply the same to any of the Guaranty Obligations in
such manner and order as the Pledgee may decide in its sole discretion.


           (c)           Enter into any extension, subordination,
reorganization, deposit, merger, or consolidation agreement, or any other
agreement relating to or affecting the Collateral, and in connection therewith
deposit or surrender control of the Collateral thereunder, and accept other
property in exchange therefor and hold and apply such property or money so
received in accordance with the provisions hereof.


           (d)           Discharge any taxes, liens, security interests or other
encumbrances levied or placed on the Collateral or pay for the maintenance and
preservation of the Collateral; the amount of such payments, plus any and all
fees, costs and expenses of the Pledgee (including reasonable attorneys’ fees
and disbursements) in connection therewith shall, at the Pledgee’s option, be
(i) reimbursed by the Pledgor(s) on demand, with interest thereon from the date
paid by Pledgee at two percent (2%) per annum above the Base Rate or (ii) added
to the Guaranty Obligations secured hereby; provided that recourse of the Bank
with respect to reimbursement by Pledgor(s) of such fees, costs and expenses
shall be limited as provided in Section 11 of the Guaranty.


9.           Event of Default; Remedies.  Upon the occurrence and continuance of
an Event of Default:


           (a)           In addition to all the rights and remedies of a secured
party under applicable law, the Pledgee shall have the right, and without demand
of performance or other demand, advertisement or notice of any kind, except as
specified below, to or upon any Pledgor or any other Person (all and each of
which demands, advertisements and/or notices are hereby expressly waived to the
extent permitted by law), to proceed forthwith to collect, receive, appropriate
and realize upon the Collateral, or any part thereof and to proceed forthwith to
sell, assign, give an option or options to purchase, contract to sell, or
otherwise dispose of and deliver the Collateral or any part thereof in one or
more parcels at public or private sale or sales at any stock exchange or
broker’s board or at any of the Pledgee’s offices or elsewhere at such prices
and on such terms (including, without limitation, a requirement that any
purchaser of all or any part of the Collateral shall be required to purchase any
securities constituting the Collateral solely for investment and without any
intention to make a distribution thereof) as the Pledgee in its sole and
absolute discretion deems appropriate without any liability for any loss due to
decrease in the market value of the Collateral during the period held.  The
Pledgee agrees that if notice of sale shall be required by law such notification
shall be deemed reasonable and properly given if mailed to the Pledgor(s),
postage prepaid, at least five (5) days before any such disposition, to the
address indicated in Section 13(d) below.  Any disposition of the Collateral or
any part thereof may be for cash or on credit or for future delivery without
assumption of any credit risk, with the right of the Pledgee to purchase all or
any part of the Collateral so sold at any such sale or sales, public or private,
free of any equity or right of redemption in any Pledgor, which right or equity
is, to the extent permitted by applicable law, hereby expressly waived and
released by the Pledgor(s).


           (b)           All of the Pledgee’s rights and remedies, including but
not limited to the foregoing, shall be cumulative and not exclusive and shall be
enforceable alternatively, successively or concurrently as the Pledgee may deem
expedient.


           (c)           The Pledgee may elect to obtain (at the Pledgor’s
expense) the advice of any independent investment banking firm with respect to
the method and manner of sale or other disposition of any of the Collateral, the
best price reasonably obtainable therefor, the consideration of cash and/or
credit terms, or any other details concerning such sale or disposition.  The
Pledgee, in its sole discretion, may elect to sell on such credit terms which it
deems reasonable.  The sale of any of the Collateral on credit terms shall not
relieve any Pledgor of its liability under any Loan Document until its Guaranty
Obligations have been paid in full.  All payments received by the Pledgee in
respect of a sale of Collateral shall be applied to the Guaranty Obligations in
the manner provided in Section 10 hereof, as and when such payments are
received; provided that recourse of the Bank with respect to such payment by any
Pledgor shall be limited as provided in Section 11 of the Guaranty.


           (d)           Pledgor recognizes that the Pledgee may be unable to
effect a public sale of all or a part of the Collateral by reason of certain
prohibitions contained in any applicable securities law, but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire the Collateral for their own
account, for investment and not with a view for the distribution or resale
thereof.  Pledgor agrees that private sales so made may be at prices and on
other terms less favorable to the seller than if the Collateral were sold at
public sale, and that the Pledgee has no obligation to delay the sale of any
Collateral for the period of time necessary to permit the registration of the
Collateral for public sale under the Securities Act of 1933, as
amended.   Pledgor agrees that a private sale or sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.


           (e)           If any consent, approval or authorization of any state,
municipal or other governmental department, agency or authority should be
necessary to effectuate any sale or other disposition of the Collateral, or any
partial disposition of the Collateral, Pledgor will execute all such
applications and other instruments as may be required in connection with
securing any such consent, approval or authorization, and will otherwise use its
best efforts to secure such sale or other disposition of the Collateral as the
Pledgee may reasonably deem necessary pursuant to the terms of this Agreement.


           (f)           Upon any sale or other disposition, the Pledgee shall
have the right to deliver, assign and transfer to the purchaser thereof the
Collateral so sold or disposed of.  Each purchaser at any such sale or other
disposition (including the Pledgee) shall hold the Collateral free from any
claim or right of Pledgor of whatever kind, including any equity or right of
redemption of any Pledgor.  Pledgor specifically waives, to the extent permitted
by applicable laws, all rights of redemption, stay or appraisal which it had or
may have under any rule of law or statute now existing or hereafter adopted.


           (g)           The Pledgee shall not be obligated to make any sale or
other disposition, unless the terms thereof shall be satisfactory to it.  The
Pledgee may, subject to applicable laws, without notice or publication, adjourn
any private or public sale, and, upon five (5) days’ prior notice to the
applicable Pledgor, hold such sale at any time or place to which the same may be
so adjourned.  In case of any sale of all or any part of the Collateral, on
credit or future delivery, the Collateral so sold may be retained by the Pledgee
until the selling price is paid by the purchaser thereof, but the Pledgee shall
incur no liability in the case of the failure of such purchaser to take up and
pay for the property so sold and, in case of any such failure, such property may
again be sold as herein provided.


10.           Disposition of Proceeds.


           (a)           The proceeds of any sale or disposition of all or any
part of the Collateral shall be applied by the Pledgee in the following order:


(i)           to the payment in full of the costs and expenses of such sale or
sales, collections, and the protection, declaration and enforcement of any
security interest granted hereunder including the reasonable compensation of the
Pledgee’s agents and attorneys;


(ii)           to the payment of the Guaranty Obligations; and


(iii)           to the payment to the Pledgor(s) of any surplus then remaining
from such proceeds, subject to the rights of any holder of a lien on the
Collateral of which the Pledgee has actual notice.


           (b)           In the event that the proceeds of any sale or other
disposition of the Collateral are insufficient to cover the principal of, and
premium, if any, and interest on, the Guaranty Obligations secured thereby plus
costs and expenses of the sale or other disposition, the Pledgor(s) shall remain
liable for any deficiency.


11.           Termination.  This Agreement shall continue in full force and
effect until all of the Guaranty Obligations shall have been indefeasibly paid
in full and satisfied, and the Note shall have been terminated.  Subject to any
sale or other disposition by the Pledgee of the Collateral or any part thereof
pursuant to this Agreement, the Collateral (together with the undated stock
powers delivered by the Pledgor(s) to the Pledgee) shall be returned to the
Pledgor(s) upon full payment, satisfaction and termination of all of the
Guaranty Obligations.


12.           Expenses of the Pledgee.  All expenses (including reasonable fees
and disbursements of counsel) incurred by the Pledgee in connection with the
perfection and continuation of the security interest granted hereunder and any
actual or attempted sale or exchange of, or any enforcement, collection,
compromise or settlement respecting, the Collateral, or any other action taken
by the Pledgee hereunder whether directly or as attorney-in-fact pursuant to a
power of attorney or other authorization herein conferred, for the purpose of
satisfaction of the liability of the Pledgor(s) for failure to pay the Guaranty
Obligations or as additional amounts owing by the Pledgor(s) to cover the
Pledgee’s costs of acting against the Collateral, shall be deemed a Guaranty
Obligation of the Pledgor(s) for all purposes of this Agreement and the Pledgee
may apply the Collateral to payment of or reimbursement of itself for such
liability.


13.           General Provisions.


                      (a)           All capitalized terms used in this Pledge
Agreement and not defined herein shall have the respective meanings assigned to
them in the Note.


                      (b)           The Pledgee and its assigns shall have no
obligation in respect of the Collateral, except to use reasonable care in
holding the Collateral and to hold and dispose of the same in accordance with
the terms of this Agreement.
                      (c)           All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing, and unless
otherwise expressly provided herein, shall be conclusively deemed to have been
received by a party hereto and to be effective on the day on which delivered to
such party at the address set forth below, or if sent by registered or certified
mail, on the third Business Day after the day on which mailed in the United
States, addressed to such party at said address:


(i)           if to the Pledgee, at:


Manufacturers and Traders Trust Company
401 Broad Hollow Road
Melville, New York 11747
Attention:                      Tamra Postiglione
Relationship Manager – Emerging Vision, Inc.
Telecopy:                      (631)   501-4131


With a copy to:


Manufacturers and Traders Trust Company
One M&T Plaza
Buffalo, New York 14240
Attention:                                Office of General Counsel




(ii)           if to any Pledgor, at:


OG Acquisition, Inc.
100 Quentin Roosevelt Boulevard, Suite 508
Garden City, New York  11530
Attention:                      Christopher G. Payan, CEO
Telecopy:                      (516) 390-2110


With a copy to:


OG Acquisition, Inc.
100 Quentin Roosevelt Boulevard, Suite 508
Garden City, New York  11530
Attention:                      General Counsel
Telecopy:                      (516) 465-6920


(iii)           As to each party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 13(d).


           (d)           No failure on the part of the Pledgee to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Pledgee of any
right, power or remedy hereunder preclude any other or future exercise thereof,
or the exercise of any other right, power or remedy.  The remedies herein
provided are cumulative and are not exclusive of any remedies provided by law or
any other agreement.  The representations, covenants and agreements of the
Pledgor(s) herein contained shall survive the date hereof.  Neither this
Agreement nor the provisions hereof can be changed, waived or terminated
orally.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
assigns except that no Pledgor may assign or transfer any of its respective
rights or obligations under this Agreement without the prior written consent of
the Pledgee.


SECTION 14.  APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR
CHOICE OF LAWS.  EACH PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY
OF NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST
IT AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PLEDGOR
HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR ANY DOCUMENT OR ANY
INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED
IN OR BY SUCH COURTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PLEDGOR
AGREES (i) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT
OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE
CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY
COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM
CONSTITUTES A COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE RULES OF
CIVIL PROCEDURE. EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS
AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  EACH PLEDGOR AND
THE PLEDGEE EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


SECTION 15.  Several Agreements.  This Agreement shall constitute the several
obligations and agreements of each Pledgor and may be amended, restated,
supplemented or otherwise modified from time to time with respect to any Pledgor
without the consent or approval of any other Pledgor, and no such amendment,
restatement, supplement or modification shall be deemed to amend, restate,
supplement or modify the obligations of any other Pledgor hereunder.


SECTION 16.  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, in such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 17.                                Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, taken together, shall constitute one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.




PLEDGOR(S):


OG ACQUISITION, INC.




By:/s/Christopher G. Payan
Name: Christopher G. Payan
Title:    CEO






PLEDGEE:
MANUFACTURERS AND TRADERS TRUST
COMPANY




By: /s/Tamra Postiglione
Name:                      Tamra Postiglione
Title:                      Vice President

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A




Pledgor:
Class:
No. of Shares:
Stock Cert. No.
% of issued and outstanding shares
OG Acquisition, Inc.
Common
5120
 
100%
OG Acquisition, Inc.
Class A Special Shares
2,000,000
 
100%
                                                                     










 
 

--------------------------------------------------------------------------------

 
